                  Case 20-01350-RAM    Doc 32   Filed 04/30/21   Page 1 of 2




       ORDERED in the Southern District of Florida on April 30, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA

       _____________________________
                                         )
       In re                             )      CASE NO. 20-15954-RAM
                                         )      CHAPTER 13
       PHUONG MIMI NGUYEN,               )
                                         )
                                         )
                        Debtor.          )
                                         )
                                         )
       MELANIE ADAMS, etc.,              )
                                         )
                        Plaintiff,       )
                                         )
       vs.                               )      ADV. NO. 20-01350-RAM
                                         )
       PHUONG MIMI NGUYEN,               )
                                         )
                        Defendant.       )
                                         )

                                      FINAL JUDGMENT

             The Court conducted a trial in this proceeding on April 28,
           Case 20-01350-RAM   Doc 32    Filed 04/30/21   Page 2 of 2



2021.    In accordance with the findings and conclusion announced on

the record at the end of the trial, it is -

     ORDERED AND ADJUDGED as follows:

     1.     Judgment is entered in favor of the Defendant, Phuong

Mimi Nguyen, and against the Plaintiffs, Melanie Adams and Taylor

Adams.

     2.     The Plaintiffs’ claims against the Defendant that are

the subject of this adversary proceeding are not excepted from

discharge under 11 U.S.C. § 523(a)(2).

     3.     Costs will be taxed in favor of the Defendant pursuant

to 28 U.S.C. § 1920 upon appropriate motion.

                                   ###

COPIES FURNISHED TO:

Ricardo A. Rodriguez, Esq.
Zachary Adam Friedman, Esq.




                                    2
